NUMBERS
                                        13-11-00419-CR
                                        13-11-00420-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


ROBERT CHARLES EDWARDS JR.
A/K/A ROB EDWARDS,                                                                      Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                       Appellee.


                      On appeal from the 252nd District Court
                           of Jefferson County, Texas.


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
             Memorandum Opinion by Chief Justice Valdez1

        Appellant, Robert Charles Edwards Jr. a/k/a Rob Edwards, pleaded guilty to the

offense of possession of less than one gram of cocaine, a state jail felony, in appellate

        1
          This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).
cause number 13-11-00419-CR, see TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b)

(West 2010); see also id. § 481.102(3)(D) (West 2010), and burglary of a habitation, see

TEX. PENAL CODE ANN. § 30.02 (West 2003), in appellate cause number 13-11-00420-

CR. Pursuant to an agreed punishment recommendation, for the offense of possession

of a controlled substance, the trial court sentenced Edwards to confinement in state jail

for a term of two years, suspended the sentence, and placed Edwards on community

supervision for a term of four years and assessed a $500.00 fine. For the offense of

burglary of a habitation, the trial court deferred adjudication and placed Edwards on

community supervision for ten years.

       The State then filed a motion to revoke alleging that Edwards had violated the

terms of his community supervision. After hearing evidence, the trial court found that

Edwards violated three terms of his community supervision, revoked Edwards’s

community supervision, found him guilty of the offenses of possession of cocaine and of

burglary of a habitation. For the offense of possession of a controlled substance, the

trial court assessed punishment of confinement in the state jail for two years, and for the

burglary of a habitation offense, the trial court assessed punishment of confinement for

fifteen years. The sentences are to run concurrently. The trial court certified Edwards’s

right to appeal, and this appeal followed. We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Edwards’s appellate

counsel has filed a brief with this Court stating that after diligently reviewing the record

and researching the law, she has found no reversible error committed by the trial court

and no arguable grounds of error upon which an appeal can be predicated. Although



                                             2
counsel’s brief does not advance any arguable grounds of error, it does present a

professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008)

(AIn Texas, an Anders brief need not specifically advance >arguable= points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.@) (citing Hawkins v. State, 112 S.W.3d
340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d
503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Edwards’s counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court’s judgment. Counsel has informed this Court that

she has:      (1) examined the record and found no arguable grounds to advance on

appeal; (2) served copies of the brief and counsel’s motion to withdraw on Edwards;

and (3) informed Edwards of his right to review the record and to file a pro se

response.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23. On November 14, 2011, this Court received

Edwards’s pro se response.3 See In re Schulman, 252 S.W.3d at 409.




        2
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
        3
           This Court granted Edwards’s motion for an extension of time to file his pro se response; the
response was due on October 24, 2011. Although we have received Edwards’s pro se response, he has
not filed a motion for leave to file it late. However, in the interest of justice, we have reviewed his pro se
response for purposes of this appeal.


                                                      3
                                      II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, counsel’s brief, and Edwards’s

pro se response, and we have found nothing that would arguably support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised

in the briefs and reviewed the record for reversible error but found none, the court of

appeals met the requirement of Texas Rule of Appellate Procedure 47.1.@); Stafford,
813 S.W.2d at 509. Accordingly, we affirm the judgments of the trial court.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Edwards’s attorney has asked this Court for

permission to withdraw as counsel.                See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (AIf an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (citations omitted)). We grant counsel’s

motions to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgments to Edwards and advise him of his

right to file a petition for discretionary review.4 See TEX. R. APP. P. 48.4; see also In re


        4
          No substitute counsel will be appointed. Should Edwards wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or

                                                       4
Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                                  __________________
                                                                  ROGELIO VALDEZ
                                                                  Chief Justice

Do not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
1st day of December, 2011.




timely motion for en banc reconsideration that is overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas
Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                     5